J-S46028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :      IN THE SUPERIOR COURT OF
                                                 :           PENNSYLVANIA
                                                 :
                  v.                             :
                                                 :
                                                 :
    TIMOTHY SHEARER                              :
                                                 :
                         Appellant               :      No. 93 EDA 2019

            Appeal from the PCRA Order Entered December 14, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1104241-1998


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                                FILED SEPTEMBER 27, 2019

        Appellant, Timothy Shearer, appeals pro se from an order entered on

December 14, 2018, which dismissed his petition for collateral relief filed

pursuant     to    the   Post   Conviction     Relief   Act   (“PCRA”),   42   Pa.C.S.A.

§§ 9541-9546. We affirm.

        On a previous appeal, we summarized the facts of this case as follows:

        In September of 2000, [Appellant] was convicted of third-degree
        murder, violations of the Uniform Firearms Act, possessing an
        instrument of crime, and aggravated assault. His convictions
        arose out of the following facts:

           On September 20, 1998, the victim, Terrance Adams, and
           his cousin, Richard Adams, encountered Appellant and an
           argument ensued. The disagreement concerned Appellant’s
           former girlfriend, Tishira Fauntleroy, who had become
           engaged to [one of the Adams’ cousins]. Two days later, the
           Adams’ cousins saw Appellant at the corner of Paxon and
           Arch Streets in Philadelphia[, Pennsylvania]. When Terrance
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S46028-19


           Adams told Appellant that he wanted to speak to him,
           apparently to inform Appellant that he did not want to fight
           over Ms. Fauntleroy, Appellant stated “you ain’t got to tell
           me shit,” displayed a chrome semi-automatic gun and fired
           a shot into the air. Terrance and Richard ran, and Appellant
           gave chase as he fired at the two men. Terrance ran
           between two parked cars and yelled to Richard to keep
           running. Richard heard a gunshot and turned to witness
           Appellant approach Terrance with an outstretched arm.
           Terrance was pronounced dead at the scene from multiple
           gunshot wounds. Yvette Gray, a bystander, [was also]
           wounded by one of Appellant’s gunshots.

        Appellant was initially tried in May of 2000, but that trial resulted
        in a hung jury. Accordingly, he was retried in September of that
        same year, after which he was convicted of the above-stated
        crimes and sentenced to an aggregate term of seventeen and
        one-half to thirty-five years’ imprisonment.

Commonwealth v. Shearer, __A.2d__, 2147 EDA 2008 (Pa. Super. 2010)

(unpublished memorandum), at 1-15 (citation omitted).

        This Court affirmed Appellant’s judgment of sentence on January 25,

2005.    See Commonwealth v. Shearer, __A.2d__, 2511 EDA 2003 (Pa.

Super. 2005) (unpublished memorandum), at 1-7 (citation omitted).               Our

Supreme Court subsequently denied allocatur. Commonwealth v. Shearer,

877 A.2d 461 (Pa. 2005). On October 4, 2005, Appellant filed his first pro se

PCRA petition, raising several ineffective assistance of counsel claims. See

Commonwealth v. Shearer, __A.2d__, 2147 EDA 2008 (Pa. Super. 2010)

(unpublished memorandum), at 1-15 (citation omitted). On July 1, 2008, the

PCRA court dismissed Appellant’s petition. See id. On December 20, 2010,

this Court affirmed the PCRA court’s dismissal order. See id. Thereafter, our




                                        -2-
J-S46028-19



Supreme Court denied allocatur. See Commonwealth v. Shearer, 26 A.3d
1102 (Pa. 2011).

       On September 2, 2014, Appellant filed the current PCRA petition. See

Appellant’s Second PCRA Petition, 9/2/14, at 1-23. Subsequently, Appellant

filed two supplemental amended petitions on November 13, 2014 and August

12, 2016. See Appellant’s Amended Second PCRA Petition, 11/13/14, at 1-3;

Appellant’s Amended Second PCRA Petition, 8/12/16, at 1-3. On September

18, 2018, the PCRA court issued notice that it intended to dismiss Appellant’s

PCRA petition in 20 days without holding a hearing, as the petition was

untimely.     See PCRA Court Order, 9/18/18, at 1; see also Pr.R.Crim.P.

907(1). Appellant filed a response on September 26, 2018. The PCRA court

dismissed Appellant’s petition on December 14, 2018.         See PCRA Court’s

Order, 12/14/18, at 1.          Appellant timely appealed, raising two issues.1

However, “[c]rucial to the determination of any PCRA appeal is the timeliness

of the underlying petition. Thus, we must first determine whether the instant

PCRA petition was timely filed.” Commonwealth v. Smith, 35 A.3d 766,

768 (Pa. Super. 2011), appeal denied, 53 A.3d 757 (Pa. 2012).

       The timeliness requirement for PCRA petitions “is mandatory and

jurisdictional in nature.” Commonwealth v. Taylor, 67 A.3d 1245, 1248
____________________________________________


1Appellant raises the following issues on appeal: (1) whether the PCRA court
committed reversible error by failing to conduct a hearing before dismissing
Appellant’s petition, and (2) whether the PCRA court committed reversible
error by “fail[ing] to recognize a timely presented miscarriage of justice.” See
Appellant’s Brief at iv.


                                           -3-
J-S46028-19



(Pa. 2013) (citation omitted). A PCRA petition is timely if it is “filed within one

year of the date the judgment [of sentence] becomes final.” 42 Pa.C.S.A.

§§ 9545(b)(1).    “[A] judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.”     42 Pa.C.S.A. §§ 9545(b)(3).        Here, Appellant’s

judgment of sentence became final on September 19, 2005, 90 days after the

Pennsylvania Supreme Court denied allocatur and the time to file a petition

for writ of certiorari in the United States Supreme Court elapsed. See U.S.

Sup.Ct. Rule 13.       Hence, Appellant’s petition is manifestly untimely.

Therefore, unless one of the statutory exceptions to the time-bar applies, no

court may exercise jurisdiction to consider this petition.

      Pursuant to 42 Pa.C.S.A. §9545(b), there are three statutory exceptions

to the timeliness provision that allow for very limited circumstances under

which the late filing of a PCRA petition will be excused.           To invoke an

exception, a petition must allege and prove one of the following:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

                                       -4-
J-S46028-19



42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). If an exception applies, a PCRA petition

may be considered if it is filed “within 60 days of the date the claim could have

been presented.” 42 Pa.C.S.A. § 9545(b)(2).2

       The statements and arguments within Appellant’s pro se brief are

disorganized and unclear. However, after reviewing his PCRA petition, as well

as his pro se brief, we conclude that Appellant apparently relies upon the

newly-discovered facts        exception3 to assert that   his   petition   is   not




____________________________________________


2 Effective December 24, 2018, the legislature amended Section 9545(b)(2)
to read: “Any petition invoking an exception provided in paragraph (1) shall
be filed within one year of the date the claim could have been presented.” See
42 Pa.C.S.A. §9545(b)(2) (effective December 24, 2018). However, the
amendment to Section 9545(b)(2) only applies to “claims arising on
[December] 24, 2017 or thereafter.” See id. at Comment. Appellant filed his
current petition on September 7, 2014; thus, the amended Section 9545(b)(2)
does not apply to Appellant’s claim.

3 In Appellant’s PCRA petition, he attempted to invoke the newly-discovered
fact exception in part “by alleging that the Pennsylvania Supreme Court[s]
decision in Commonwealth v. Walker, 92 A.3d 766 (Pa. 2014) served as a
newly-discovered fact[].” PCRA Court’s Opinion, 3/29/19, at 4. However,
Appellant’s claim is waived because he failed to develop this argument in his
appellate brief. See Commonwealth v. Luktisch, 680 A.2d 877, 879 n.1
(Pa. 1996) (holding that an issue is waived where the defendant failed to
develop an argument in his appellate brief and cited no authority). Moreover,
Appellant’s argument is meritless as judicial decisions are not generally
considered to be new facts. See Commonwealth v. Watts, 23 A.3d 980,
987 (Pa. 2011). Finally, Walker involved the consideration of whether a trial
court may permit expert testimony in the area of eye witness identification
under Rule 702 of the Pennsylvania Rules of Evidence. See id. As such, it
would not trigger the exception found at § 9545(b)(1)(iii).




                                           -5-
J-S46028-19



time-barred. 4 See Appellant’s Brief at 6. To properly invoke this exception,

petitioners must prove that the facts upon which their claim is based were

unknown to them and could not have been discovered previously through the

exercise of due diligence. See Commonwealth v. Marshall, 947 A.2d 714,

720 (Pa. 2008). We conclude that Appellant failed to properly invoke this

statutory exception.

       In this instance, Appellant contends that during his trial, a certain

Commonwealth witness, John Fuller, committed perjury. See Appellant’s Brief

7.    Specifically, Appellant repeatedly argues that the Commonwealth

“suppress[ed]” Mr. Fuller’s perjured testimony. See Appellant’s Brief at 1-15.

However, upon review, we conclude that Appellant intended to claim that the

Commonwealth “suborned” perjured testimony.            See Commonwealth v.

Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (explaining that this Court is

“willing to liberally construe materials filed by a pro se litigant”). Accordingly,

per Appellant, this alleged perjury constitutes a newly-discovered fact.

       Notably, at trial, John Fuller identified Appellant as the shooter. See

Appellant’s Brief at 1. In particular, Mr. Fuller explained that, while inside his
____________________________________________


4  In the PCRA court’s Rule 907 Notice, it stated that the court “construed
[Appellant’s] argument as a ‘governmental interference’ claim pursuant to 42
Pa.C.S.A. §9545(b)(1)(i).” See PCRA Court Order, 9/18/18, at 1. However,
this exception applies when a governmental agent prevents a petitioner from
filing a petition or learning of the facts necessary to file a petition. See
Commonwealth v. Barrett, 761 A.2d 145, 148 (Pa. Super. 2000) (emphasis
added). Accordingly, because Appellant does not mention any governmental
interference with filing his petition, we conclude that Appellant invoked only
the newly-discovered facts exception to the statutory time-bar on appeal.


                                           -6-
J-S46028-19



home, he heard four gun shots, and then he went outside to make sure his

brother and son were safe. See id. Thereafter, he saw Appellant rush by

with a gun. See id. at 1-2. On appeal, Appellant makes two claims. First,

Appellant argues that Mr. Fuller’s testimony was false because it “did not

match the ‘scientific evidence’” presented at trial.      See id. at 8.    Second,

Appellant asserts that Mr. Fuller falsely stated that he attended elementary

school with Appellant’s younger brother when in fact, Appellant “did not have

a younger brother.” Id. at 12. Appellant’s argument fails for multiple reasons.

      First, Appellant did not prove that the alleged perjury constitutes a

newly-discovered fact.    Indeed, nowhere in Appellant’s brief does he state

that, during his trial, he did not know or understand the substance of Mr.

Fuller’s testimony. To the contrary, Appellant’s petition asserts that his trial

counsel “rigorous[ly] cross-examin[ed]” Mr. Fuller regarding his identification

of Appellant. PCRA Petition, 9/2/14, at 19. Thus, Appellant knew, at the

time of trial, that Mr. Fuller’s testimony appeared inconsistent with other

evidence presented.

      Second, a review of Appellant’s earlier appeal indicates that Appellant

knew – either at the time of trial or shortly thereafter - that Mr. Fuller testified

about attending school with Appellant’s younger brother. In fact, Appellant

previously claimed that the trial court erred by not allowing his mother to

“rebut the identification testimony of Commonwealth witness John Fuller.”

Commonwealth v. Shearer, __A.2d__, 2511 EDA 2003 (Pa. Super. 2005)

(unpublished memorandum), at 4 (citation omitted). In particular, Appellant

                                       -7-
J-S46028-19



sought to introduce testimony from his mother “to establish that she did not

have a younger son.” Id. Thus, the statements made by Mr. Fuller during

his testimony do not qualify as a fact previously unknown to Appellant.

      Finally, Appellant failed to file his petition “within 60 days of the date

the claim could have been presented.” 42 Pa.C.S.A. § 9545(b)(2). Because

the information underlying Appellant’s effort to invoke the newly-discovered

facts exception was revealed to Appellant during his trial more than a decade

ago, Appellant clearly has not met the statutory requirements set forth in

Section 9545(b)(2).

      We therefore hold that, since Appellant did not satisfy the statutory

requirements for invoking the newly-discovered facts exception, he failed to

overcome the PCRA’s one-year time-bar. We have no jurisdiction to consider

the merits of this petition.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/19




                                     -8-